                                                                                                                        FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                                EASTERN DISTRICT OF WASHINGTON



                                         UNITED STATES DISTRICT COURT                                          Jan 27, 2020
                                                                  for thH_                                         SEAN F. MCAVOY, CLERK

                                                     Eastern District of Washington
                 MICHAEL C. RADVANYI,

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-00379-SMJ
                                                                     )
            SUPERIOR COURT JUDGE STINE,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is dismissed without prejudice for failure to comply with Rule 3(a), Rules Governing Section 2254 Cases in
u
              the United States District Courts.
              The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
              taken in good faith and there is no basis upon which to issue a certificate of appealability. See 28 U.S.C. § 2253(c); Fed.
              R. App. P. 22(b). A certificate of appealability is therefore DENIED.

This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Salvador Mendoza, Jr.




Date: 1/27/2020                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
